UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
DEMOCRACY PARTNERS, LLC, et al., )
)
Plaintiffs, )
)
v. ) Civil Action No. 17-1047 (PLF)
)
PROJECT VERITAS ACTION FUND, et al., )
)
Defendants. )
)
ORDER

On September 12, 2022, defendants filed a status report raising two “disputed
evidentiary matters likely to arise during Plaintiffs’ opening argument and during examination of
Plaintiffs’ first witness” for the Court’s disposition before trial. See Project Veritas Parties’ Status
Report on Evidentiary Matters Likely to Arise in Plaintiffs’ Opening Argument and with
Plaintiffs’ First Witness Robert Creamer (“Def. Mot.”) [Dkt. No. 176]. Plaintiffs filed a status
report opposing both requests. See Plaintiffs’ Status Report in Response to Defendants’ Status
Report on Certain Evidentiary Matters (“P1. Resp.”) [Dkt. No. 177]. The Court decided to treat
defendants’ status report as a motion requesting the Court to (1) preclude plaintiffs from
“attacking the truthfulness of Project Veritas’s published reporting,” including by excluding
Federal Elections Commission (“FEC”) documents from 2018; and (2) admit Mr. Creamer’s prior
bank fraud and tax convictions at trial. Def. Mot. at 1.

The Court heard oral argument on these issues the morning of September 14, 2022,

and announced its ruling later that same day in open court. For the reasons stated on the record,
the Court granted defendants’ request to exclude the 2018 FEC documents and denied defendants’
motion in all other respects. Accordingly, it is hereby

ORDERED that the Project Veritas Parties’ Status Report on Evidentiary Matters
Likely to Arise in Plaintiffs’ Opening Argument and with Plaintiffs’ First Witness Robert Creamer
[Dkt. No. 176] is GRANTED in part and DENIED in part; it is

FURTHER ORDERED that plaintiffs may not introduce the 2018 FEC documents,
listed as plaintiffs’ Trial Exhibits 127-129; it is

FURTHER ORDERED that defendants may not introduce any evidence related to
Robert Creamer’s prior convictions; and it is

FURTHER ORDERED that plaintiffs may introduce evidence to dispute the
truthfulness of Project Veritas’ “published reporting.”

SO ORDERED.

PAUL L. FRIEDMAN
United States District Judge

DATE: ais da